Argued November 22, 1932.
The identical question involved in this appeal was disposed of in the case of R.K.O. Distributing Corporation *Page 392 
v. C.A. Shook, in which case an opinion was handed down at this term of court, 108 Pa. Super. 383. The cases were argued together and presented in one brief.
We are all of the opinion that the judgment entered should be reversed and the record remitted to the lower court for further proceedings, and that an opportunity should be given to the defendant to amend his affidavit of defense.
Judgment of the lower court is reversed with a procedendo.